

115 S3041 RS: Disaster Recovery Reform Act of 2018
U.S. Senate
2018-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 737115th CONGRESS2d SessionS. 3041[Report No. 115–446]IN THE SENATE OF THE UNITED STATESJune 11, 2018Mr. Johnson (for himself, Mrs. McCaskill, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 19, 2018Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide for
			 disaster recovery reforms, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Disaster Recovery Reform Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Applicability. Sec. 3. Definitions. Sec. 4. Wildfire prevention. Sec. 5. Additional activities. Sec. 6. Eligibility for code implementation and enforcement. Sec. 7. Program improvements. Sec. 8. Prioritization of facilities. Sec. 9. Guidance on evacuation routes. Sec. 10. Duplication of benefits. Sec. 11. State administration of assistance for direct temporary housing and permanent housing construction. Sec. 12. Assistance to individuals and households. Sec. 13. Multifamily lease and repair assistance. Sec. 14. Private nonprofit facility. Sec. 15. Management costs. Sec. 16. Flexibility. Sec. 17. Additional disaster assistance. Sec. 18. National veterinary emergency teams. Sec. 19. Right of arbitration. Sec. 20. Unified Federal environmental and historic preservation review. Sec. 21. Closeout incentives. Sec. 22. Performance of services. Sec. 23. Study to streamline and consolidate information collection. Sec. 24. Agency accountability. Sec. 25. Audit of contracts. Sec. 26. Inspector gGeneral audit of FEMA contracts for tarps and plastic sheeting. Sec. 27. Relief organizations. Sec. 28. Guidance on inundated and submerged roads. Sec. 29. Guidance and recommendations. Sec. 30. Guidance on hazard mitigation assistance. Sec. 31. Additional hazard mitigation activities. Sec. 32. National public infrastructure predisaster hazard mitigation. Sec. 33. Additional mitigation activities. Sec. 34. Reimbursement. Sec. 3534. Flood insurance. Sec. 3635. Certain recoupment prohibited. Sec. 3736. Federal assistance to individuals and households and nonprofit facilities. Sec. 3837. Cost of assistance estimates. Sec. 3938. Report on insurance shortfalls. Sec. 39. Post disaster building safety assessment. Sec. 40. FEMA updates on national preparedness assessment. Sec. 41. FEMA report on duplication in non-natural disaster preparedness grant programs. Sec. 42. Extension of unemployment assistance for the Commonwealth of Puerto Rico and the United States Virgin Islands. Sec. 43. Study and report. Sec. 44. Review of assistance for damaged underground water infrastructure.  2.ApplicabilityExcept as otherwise expressly provided, the amendments in this Act to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) apply to each major disaster and emergency declared by the President on or after August 1, 2017, under the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)AgencyThe term Agency means the Federal Emergency Management Agency. (3)StateThe term State has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
			4.Wildfire prevention
 (a)Mitigation assistanceSection 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
					
 (d)Hazard mitigation assistanceWhether or not a major disaster is declared, the President may provide hazard mitigation assistance in accordance with section 404 in any area affected by a fire for which assistance was provided under this section..
 (b)Conforming amendmentsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—
 (1)in section 322(e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section 420 after major disaster each place it appears; and (2)in section 404(a) (42 U.S.C. 5170c(a)), as amended by section 3233 of this Act—
 (A)by inserting before the first period , or any area affected by a fire for which assistance was provided under section 420; and (B)in the third sentence by inserting or event under section 420 after major disaster each place it appears.
 (c)Reporting requirementNot later than 1 year after the date of enactment of this Act and annually thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committees on Appropriations of the Senate and the House of Representatives a report containing a summary of any projects carried out, and any funding provided to those projects, under subsection (d) of section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), as added by this section.
 5.Additional activitiesSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following:
			
 (f)Use of assistanceRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by a wildfire or windstorm, such as—
 (1)reseeding ground cover with quick-growing or native species; (2)mulching with straw or chipped wood;
 (3)constructing straw, rock, or log dams in small tributaries to prevent flooding; (4)placing logs and other erosion barriers to catch sediment on hill slopes;
 (5)installing debris traps to modify road and trail drainage mechanisms; (6)modifying or removing culverts to allow drainage to flow freely;
 (7)adding drainage dips and constructing emergency spillways to keep roads and bridges from washing out during floods;
 (8)planting grass to prevent the spread of noxious weeds; (9)installing warning signs;
 (10)establishing defensible space measures; (11)reducing hazardous fuels;
 (12)mitigating windstorm damage, including replacing or installing electrical transmission or distribution utility pole structures with poles that are resilient to extreme wind and combined ice and wind loadings for the basic wind speeds and ice conditions associated with the relevant location;
 (13)removing standing burned trees; and (14)replacing water systems that have been burned and have caused contamination..
		6.Eligibility for code implementation and enforcement
 (a)In generalSection 402 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a) is amended—
 (1)in paragraph (4), by striking and at the end; (2)by redesignating paragraph (5) as paragraph (6); and
 (3)by inserting after paragraph (4) the following:  (5)provide assistance to State and local governments for building code and floodplain management ordinance administration and enforcement, including inspections for substantial damage compliance.; and.
 (b)Repair, restoration, and replacement of damaged facilitiesSection 406(a)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(2)) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (D)base and overtime wages for extra hires to facilitate the implementation and enforcement of adopted building codes for a period of not more than 180 days after the major disaster is declared..
				7.Program improvements
 (a)Hazard MitigationSection 406(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(c)) is amended—
 (1)in paragraph (1)(A), by striking 90 percent of; and (2)in paragraph (2)(A), by striking 75 percent of.
 (b)ParticipationSection 428(d) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189f(d)) is amended—
 (1)by striking Participation in and inserting the following:  (1)In generalParticipation in; and
 (2)by adding at the end the following:  (2)No conditionsThe President may not condition the provision of Federal assistance under this Act on the election by a State, Tribal, or local government, or owner or operator of a private nonprofit facility to participate in the alternative procedures adopted under this section..
 (c)CertificationSection 428(e)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189f(e)(1)) is amended—
 (1)in subparagraph (E), by striking and at the end; (2)in subparagraph (F), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (G)once certified by a professionally licensed engineer and accepted by the Administrator, the estimates on which grants made pursuant to this section are based shall be presumed to be reasonable and eligible costs, as long as there is no evidence of fraud..
 8.Prioritization of facilitiesNot Beginning not later than 180 days after the date of enactment of this Act, the Administrator shall provide guidance and training on an annual basis to State, Tribal, and local governments, first responders, and utility companies on—
 (1)the need to prioritize assistance to hospitals, nursing homes, and other long-term care facilities to ensure that such health care facilities remain functioning or return to functioning as soon as practicable during power outages caused by natural hazards, including severe weather events;
 (2)how hospitals, nursing homes and other long-term care facilities should adequately prepare for power outages during a major disaster or emergency (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)); and
 (3)how State, Tribal, and local governments, first responders, utility companies, hospitals, nursing homes, and other long-term care facilities should develop a strategy to coordinate emergency response plans, including the activation of emergency response plans, in anticipation of a major disaster, including severe weather events.
			9.Guidance on evacuation routes
			(a)In general
 (1)IdentificationThe Administrator, in coordination with the Administrator of the Federal Highway Administration, shall develop and issue guidance for State, local, and Tribal governments regarding the identification of evacuation routes.
 (2)GuidanceThe Administrator of the Federal Highway Administration, in coordination with the Administrator, shall revise existing guidance or issue new guidance as appropriate for State, local, and Tribal governments regarding the design, construction, maintenance, and repair of evacuation routes.
				(b)Considerations
 (1)IdentificationIn developing the guidance under subsection (a)(1), the Administrator shall consider— (A)whether evacuation routes have resisted impacts and recovered quickly from disasters, regardless of cause;
 (B)the need to evacuate special needs populations, including— (i)individuals with a physical or mental disability;
 (ii)individuals in schools, daycare centers, mobile home parks, prisons, nursing homes and other long-term care facilities, and detention centers;
 (iii)individuals with limited-English proficiency; (iv)the elderly; and
 (v)individuals who are tourists, seasonal workers, or homeless; (C)the sharing of information and other public communications with evacuees during evacuations;
 (D)the sheltering of evacuees, including the care, protection, and sheltering of animals; (E)the return of evacuees to their homes; and
 (F)such other items the Administrator considers appropriate. (2)Design, construction, maintenance, and repairIn revising or issuing guidance under subsection (a)(2), the Administrator of the Federal Highway Administration shall consider—
 (A)methods that assist evacuation routes to— (i)withstand likely risks to viability, including flammability and hydrostatic forces;
 (ii)improve durability, strength (including the ability to withstand tensile stresses and compressive stresses), and sustainability; and
 (iii)provide for long-term cost savings; (B)the ability of evacuation routes to effectively manage contraflow operations;
 (C)for evacuation routes on public lands, the viewpoints of the applicable Federal land management agency regarding emergency operations, sustainability, and resource protection; and
 (D)such other items the Administrator of the Federal Highway Administration considers appropriate. (c)StudyThe Administrator, in coordination with the Administrator of the Federal Highway Administration and State, local, territorial, and Tribal governments, may—
 (1)conduct a study of the adequacy of available evacuation routes to accommodate the flow of evacuees; and
 (2)submit recommendations on how to help with anticipated evacuation route flow, based on the study conducted under paragraph (1), to—
 (A)the Federal Highway Administration; (B)the Agency;
 (C)State, local, territorial, and Tribal governments; and (D)Congress.
					10.Duplication of benefits
 (a)In generalSection 312(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155(b)) is amended by adding at the end the following:
				
					(4)Waiver of general prohibition
 (A)In generalThe President may waive the general prohibition provided in subsection (a) upon request of a Governor on behalf of the State or on behalf of a person, business concern, or any other entity suffering losses as a result of a major disaster or emergency, if the President finds such waiver is in the public interest and will not result in waste, fraud, or abuse. In making this decision, the President may consider the following:
 (i)The recommendations of the Administrator of the Federal Emergency Management Agency made in consultation with the Federal agency or agencies administering the duplicative program.
 (ii)If a waiver is granted, the assistance to be funded is cost effective. (iii)Equity and good conscience.
 (iv)Other matters of public policy considered appropriate by the President. (B)Grant or denial of waiverA request under subparagraph (A) shall be granted or denied not later than 45 days after submission of such request.”.
 (C)Prohibition on determination that loan is a duplicationNotwithstanding subsection (c), in carrying out subparagraph (A), the President may not determine that a loan is a duplication of assistance, provided that all Federal assistance is used toward a loss suffered as a result of the major disaster or emergency..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply to any major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) on or after the date of enactment of this Act.
 11.State administration of assistance for direct temporary housing and permanent housing constructionSection 408(f) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(f)) is amended—
 (1)in paragraph (1)— (A)by striking the paragraph heading and inserting State- or Tribal-administered assistance and other needs assistance.—;
 (B)in subparagraph (A)— (i)by striking financial; and
 (ii)by striking subsection (e) and inserting subsections (c)(1)(B), (c)(4), and (e) if the President and the State or Tribal government comply, as determined by the Administrator, with paragraph (3); and
 (C)in subparagraph (B)— (i)by striking financial; and
 (ii)by striking subsection (e) and inserting subsections (c)(1)(B), (c)(4), and (e); and (2)by adding at the end the following:
				
					(3)Requirements
 (A)ApplicationA State or Tribal government desiring to provide assistance under subsection (c)(1)(B), (c)(4), or (e) shall submit to the President an application for a grant to provide financial assistance under the program.
 (B)CriteriaThe President, in consultation and coordination with State, and Tribal, and local governments, shall establish criteria for the approval of applications submitted under subparagraph (A). The criteria shall include, at a minimum—
 (i)a requirement that the State or Tribal government submit a housing strategy under subparagraph (C); (ii)the demonstrated ability of the State or Tribal government to manage the program under this section;
 (iii)there being in effect a plan approved by the President as to how the State or Tribal government will comply with applicable Federal laws and regulations and how the State or Tribal government will provide assistance under its plan;
 (iv)a requirement that the State, or Tribal, or local government comply with rules and regulations established pursuant to subsection (j); and
 (v)a requirement that the President, or the designee of the President, comply with subsection (i). (C)Requirement of housing strategy (i)In generalA State or Tribal government submitting an application under this paragraph shall have an approved housing strategy, which shall be developed and submitted to the President for approval.
 (ii)RequirementsThe housing strategy required under clause (i) shall— (I)outline the approach of the State in working with Federal partners, Tribal governments, local communities, nongovernmental organizations, and individual disaster survivors to meet disaster-related sheltering and housing needs; and
 (II)include the establishment of an activation plan for a State Disaster Housing Task Force, as outlined in the National Disaster Housing Strategy, to bring together State, Tribal, local, Federal, nongovernmental, and private sector expertise to evaluate housing requirements, consider potential solutions, recognize special needs populations, and propose recommendations.
 (D)Quality assuranceBefore approving an application submitted under this section, the President, or the designee of the President, shall institute adequate policies, procedures, and internal controls to prevent waste, fraud, abuse, and program mismanagement for this program and for programs under subsections (c)(1)(B), (c)(4), and (e). The President shall monitor and conduct quality assurance activities on a State or Tribal government’s implementation of programs under subsections (c)(1)(B), (c)(4), and (e). If, after approving an application of a State or Tribal government submitted under this paragraph, the President determines that the State or Tribal government is not administering the program established by this section in a manner satisfactory to the President, the President shall withdraw the approval.
 (E)AuditsThe Inspector General of the Department of Homeland Security shall provide for periodic audits of the programs administered by States and Tribal governments under this subsection.
 (F)Applicable lawsAll Federal laws applicable to the management, administration, or contracting of the programs by the Federal Emergency Management Agency under this section shall be applicable to the management, administration, or contracting by a non-Federal entity under this section.
 (G)Report on effectivenessNot later than 18 months after the date of enactment of this paragraph, the Inspector General of the Department of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the State or Tribal government’s role to provide assistance under this section. The report shall contain an assessment of the effectiveness of the State or Tribal government’s role to provide in providing assistance under this section, including—
 (i)whether the State or Tribal government’s role helped to improve the general speed of disaster recovery;
 (ii)whether the State or Tribal government providing assistance under this section had the capacity to administer this section; and
 (iii)recommendations for changes to improve the program if the State or Tribal government’s role to administer the programs should be continued.
 (H)Report on incentivesNot later than 12 months after the date of enactment of this paragraph, the Administrator of the Federal Emergency Management Agency shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on a proposed incentive structure for awards made under this section to encourage participation by eligible States and Tribal governments and to potentially add cost-share requirements that are reasonable to support increased State management by States and Tribal governments according to this section.
 (I)ProhibitionThe President may not condition the provision of Federal assistance under this Act by on a State or Tribal government requesting a grant under this section.
						(J)Miscellaneous
 (i)Notice and commentThe Administrator of the Federal Emergency Management Agency may waive notice and comment rulemaking with respect to rules to carry out this section, if the Administrator determines doing so is necessary to expeditiously implement this section, and may carry out this section as a pilot program until such regulations are promulgated.
 (ii)Final RuleNot later than 2 years after the date of enactment of this paragraph, the Administrator of the Federal Emergency Management Agency shall issue final regulations to implement this subsection as amended by the Disaster Recovery Reform Act of 2018.
 (iii)Waiver and expirationThe authority under clause (i) and any pilot program implemented pursuant to such clause shall expire 2 years after the date of enactment of this paragraph or upon issuance of final regulations pursuant to clause (ii), whichever occurs sooner..
			12.Assistance to individuals and households
 (a)In generalSection 408(h) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(h)) is amended—
 (1)in paragraph (1), by inserting , excluding financial assistance to rent alternate housing accommodations under subsection (c)(1)(A)(i) and financial assistance to address other needs under subsection (e) after disaster;
 (2)by redesignating paragraph (2) as paragraph (3); (3)by inserting after paragraph (1) the following:
					
 (2)Other needs assistanceThe maximum financial assistance any individual or household may receive under subsection (e) shall be equivalent to the amount set forth in paragraph (1) with respect to a single major disaster.;
 (4)in paragraph (3), as so redesignated, by striking paragraph (1) and inserting paragraphs (1) and (2); and (5)by inserting after paragraph (3), as so redesignated, the following:
					
						(4)Exclusion of necessary expenses for individuals with disabilities
 (A)In generalThe maximum amount of assistance established under paragraph (1) shall exclude expenses to repair or replace damaged accessibility-related improvements under paragraphs (2), (3), and (4) of subsection (c) for individuals with disabilities.
 (B)Other needs assistanceThe maximum amount of assistance established under paragraph (2) shall exclude expenses to repair or replace accessibility-related personal property under subsection (e)(2) for individuals with disabilities..
 (b)ApplicabilityThe amendments made by subsection (a) shall apply to any major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) on or after the date of enactment of this Act.
			13.Multifamily lease and repair assistance
 (a)Lease and repair of rental units for temporary housingSection 408(c)(1)(B)(ii)(II) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)(ii)(II)) is amended to read as follows:
				
 (II)Improvements or repairsUnder the terms of any lease agreement for property entered into under this subsection, the value of the improvements or repairs shall be deducted from the value of the lease agreement..
 (b)Rental properties impactedSection 408(c)(1)(B)(ii)(I)(aa) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)(ii)(I)(aa)) is amended to read as follows:
				
 (aa)enter into lease agreements with owners of multifamily rental property impacted by a major disaster or located in areas covered by a major disaster declaration to house individuals and households eligible for assistance under this section; and.
 (c)Inspector general reportNot later than 2 years after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall—
 (1)assess the use of the authority provided under section 408(c)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)), as amended by this Act, including the adequacy of any benefit-cost analysis done to justify the use of this alternative; and
 (2)submit a report on the results of the assessment conducted under paragraph (1) to the appropriate committees of Congress.
				14.Private nonprofit facility
 (a)In generalSection 102(11)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(B)) is amended by inserting food banks, after shelter workshops,.
 (b)ApplicabilityThe amendment made by subsection (a) shall apply to any major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) on or after February 9, 2018.
 15.Management costsSection 324 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165b) is amended—
 (1)in subsection (a), by striking any administrative expense, and any other expense not directly chargeable to and inserting any direct administrative cost, and any other administrative expense associated with; and (2)in subsection (b)—
 (A)by striking Notwithstanding and inserting the following:  (1)In generalNotwithstanding;
 (B)in paragraph (1), as so designated, by striking establish and inserting implement; and (C)by adding at the end the following:
					
 (2)Specific Management CostsThe Administrator of Federal Emergency Management Agency shall provide the following percentage rates, in addition to the eligible project costs, to cover direct and indirect costs of administering the following programs:
 (A)Hazard mitigationA grantee under section 404 may be reimbursed not more than 15 percent of the total amount of the grant award under such section of which not more than 10 percent may be used by the grantee and 5 percent by the subgrantee for such costs.
 (B)Public AssistanceA grantee under sections 403, 406, 407, and 502 may be reimbursed not more than 12 percent of the total award amount under such sections, of which not more than 7 percent may be used by the grantee and 5 percent by the subgrantee for such costs..
				16.Flexibility
			(a)Waiver authority
 (1)DefinitionIn this subsection, the term covered assistance means assistance provided— (A)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (B)in relation to a major disaster or emergency declared by the President under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) on or after October 28, 2012.
 (2)AuthorityNotwithstanding section 3716(e) of title 31, United States Code, the Administrator— (A)subject to subparagraph (B), may waive a debt owed to the United States related to covered assistance provided to an individual or household if—
 (i)the covered assistance was distributed based on an error by the Agency; (ii)there was no fault on behalf of the debtor; and
 (iii)the collection of the debt would be against equity and good conscience; and (B)may not waive a debt under subparagraph (A) if the debt involves fraud, the presentation of a false claim, or misrepresentation by the debtor or any party having an interest in the claim.
					(3)Monitoring of covered assistance distributed based on error
 (A)In generalThe Inspector General of the Department of Homeland Security shall monitor the distribution of covered assistance to individuals and households to determine the percentage of such assistance distributed based on an error.
 (B)Removal of waiver authority based on excessive error rateIf the Inspector General of the Department of Homeland Security determines, with respect to any 12-month period, that the amount of covered assistance distributed based on an error by the Agency exceeds 4 percent of the total amount of covered assistance distributed—
 (i)the Inspector General shall notify the Administrator and publish the determination in the Federal Register; and
 (ii)with respect to any major disaster or emergency declared by the President under section 401 or section 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170; 42 U.S.C. 5191) after the date on which the determination is published under subparagraph (A), the authority of the Administrator to waive debt under paragraph (2) shall no longer be effective.
						(b)Recoupment of certain assistance prohibited
 (1)In generalNotwithstanding section 3716(e) of title 31, United States Code, and unless there is evidence of civil or criminal fraud, the Agency may not take any action to recoup covered assistance from the recipient of such assistance if the receipt of such assistance occurred on a date that is more than 3 years before the date on which the Agency first provides to the recipient written notification of an intent to recoup.
 (2)Covered assistance definedIn this subsection, the term covered assistance means assistance provided— (A)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (B)in relation to a major disaster or emergency declared by the President under section 401 or 501 of such Act (42 U.S.C. 5170; 42 U.S.C. 5191) on or after January 1, 2012.
					(c) Statute of limitations
 (1)In generalSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended—
 (A)in subsection (a)(1)— (i)by striking Except and inserting Notwithstanding section 3716(e) of title 31, United States Code, and except; and
 (ii)by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (B)in subsection (b)—
 (i)in paragraph (1) by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (ii)in paragraph (3) by inserting for project completion as certified by the grantee after final expenditure report.
						(2)Applicability
 (A)In generalWith respect to disaster or emergency assistance provided to a State or local government on or after January 1, 2004—
 (i)no administrative action may be taken to recover a payment of such assistance after the date of enactment of this Act if the action is prohibited under section 705(a)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205(a)(1)), as amended by paragraph (1); and
 (ii)any administrative action to recover a payment of such assistance that is pending on such date of enactment shall be terminated if the action is prohibited under section 705(a)(1) of that Act, as amended by paragraph (1).
 (B)LimitationThis section, including the amendments made by this section, may not be construed to invalidate or otherwise affect any administration action completed before the date of enactment of this Act.
					17.Additional disaster assistance
 (a)Disaster mitigationSection 209 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149) is amended by adding at the end the following:
				
 (e)Disaster mitigationIn providing assistance pursuant to subsection (c)(2), if appropriate and as applicable, the Secretary may encourage hazard mitigation in assistance provided pursuant to such subsection..
 (b)Emergency management assistance compact grantsSection 661(d) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 761(d)) is amended by striking for fiscal year 2008 and inserting for each of fiscal years 2018 through 2022.
 (c)Emergency management performance grants programSection 662(f) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 762(f)) is amended by striking the program and all that follows through 2012 and inserting the program, for each of fiscal years 2018 through 2022.
 (d)Technical amendmentSection 403(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)(3)) is amended by striking the second subparagraph (J).
			18.National veterinary emergency teams
 (a)In generalThe Administrator may establish one or more national veterinary emergency teams at accredited colleges of veterinary medicine.
 (b)ResponsibilitiesA national veterinary emergency team shall— (1)deploy with a team of the National Urban Search and Rescue Response System to assist with—
 (A)veterinary care of canine search teams; (B)locating and treating companion animals, service animals, livestock, and other animals; and
 (C)surveillance and treatment of zoonotic diseases; (2)recruit, train, and certify veterinary professionals, including veterinary students, in accordance with an established set of plans and standard operating guidelines to carry out the duties associated with planning for and responding to emergencies and major disasters as described in paragraph (1);
 (3)assist State, Tribal, and local governments and nonprofit organizations in developing emergency management and evacuation plans that account for the care and rescue of animals and in improving local readiness for providing veterinary medical response during a disaster an emergency or major disaster; and
 (4)coordinate with the Department of Homeland Security, the Department of Health and Human Services, the Department of Agriculture, State, Tribal, and local governments (including departments of animal and human health), veterinary and health care professionals, and volunteers.
				19.Right of arbitration
 (a)In generalSection 423 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189a) is amended by adding at the end the following:
				
					(d)Right of arbitration
 (1)In generalNotwithstanding this section subsections (a), (b), and (c), an applicant for assistance under this title may request arbitration to dispute the eligibility for assistance or repayment of assistance provided for a dispute of more than $500,000. Such arbitration shall be conducted de novo by the Civilian Board of Contract Appeals and the decision of such Board shall be binding.
 (2)EligibilityTo participate in arbitration under this subsection, an applicant— (A)shall submit the dispute to the arbitration process established under the authority granted under section 601 of division A of Public Law 111–5 (123 Stat. 115); and
 (B)may submit a request for arbitration after the completion of the first appeal under subsection (a) at any time before the Administrator of the Federal Emergency Management Agency has issued a final agency determination.
 (2)EligibilityTo participate in arbitration under this subsection, an applicant may submit a request for arbitration after the completion of the first appeal under subsection (a) at any time before the Administrator of the Federal Emergency Management Agency has issued a final agency determination.
 (3)Limitation of appealUpon the submission of a request for arbitration, an applicant shall forfeit all rights to further appeal..
 (b)RegulationsNot later than 2 years after the date of enactment of this Act, the Administrator shall issue regulations to implement the amendment made by this section.
			20.Unified Federal environmental and historic preservation review
 (a)Review and analysisNot later than 180 days after the date of enactment of this Act, the Administrator shall review the Unified Federal Environmental and Historic Preservation review process established pursuant to section 429 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189g), and submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that includes the following:
 (1)An analysis of whether and how the unified process has expedited the interagency review process to ensure compliance with the environmental and historic requirements under Federal law relating to disaster recovery projects.
 (2)A survey and analysis of categorical exclusions used by other Federal agencies that may be applicable to any activity related to a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191).
 (3)Recommendations on any further actions, including any legislative proposals, needed to expedite and streamline the review process.
 (b)RegulationsAfter completing the review, survey, and analyses under subsection (a), but not later than 2 years after the date of enactment of this Act, and after providing notice and opportunity for public comment, the Administrator shall issue regulations to implement any regulatory recommendations, including any categorical exclusions identified under subsection (a), to the extent that the categorical exclusions meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations, and section II of DHS Instruction Manual 023–01–001–01.
			21.Closeout incentives
 (a)Facilitating closeoutSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended by adding at the end the following:
				
					(d)Facilitating closeout
 (1)IncentivesThe Administrator of the Federal Emergency Management Agency may develop incentives and penalties that encourage State, Tribal, or local governments to close out expenditures and activities on a timely basis related to disaster or emergency assistance.
 (2)Agency requirementsThe Federal Emergency Management Agency shall, consistent with applicable regulations and required procedures, meet its responsibilities to improve closeout practices and reduce the time to close disaster program awards..
 (b)RegulationsThe Administrator shall issue regulations to implement the amendments made by this section. 22.Performance of servicesSection 306 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended by adding at the end the following:
			
 (c)The Administrator of the Federal Emergency Management Agency is authorized to appoint temporary personnel, after serving continuously for 3 years, to positions in the Federal Emergency Management Agency in the same manner that competitive service employees with competitive status are considered for transfer, reassignment, or promotion to such positions. An individual appointed under this subsection shall become a career-conditional employee, unless the employee has already completed the service requirements for career tenure..
 23.Study to streamline and consolidate information collectionNot later than 1 year after the date of enactment of this Act, the Administrator shall— (1)in coordination with the Small Business Administration, the Department of Housing and Urban Development, the Disaster Assistance Working Group of the Council of the Inspectors General on Integrity and Efficiency, and other appropriate agencies, conduct a study and develop a plan, consistent with law, under which the collection of information from disaster assistance applicants and grantees will be modified, streamlined, expedited, efficient, flexible, consolidated, and simplified to be less burdensome, duplicative, and time consuming for applicants and grantees;
 (2)in coordination with the Small Business Administration, the Department of Housing and Urban Development, the Disaster Assistance Working Group of the Council of the Inspectors General on Integrity and Efficiency, and other appropriate agencies, develop a plan for the regular collection and reporting of information on Federal disaster assistance awarded, including the establishment and maintenance of a website for presenting the information to the public; and
 (3)submit the plans developed under paragraphs (1) and (2) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 24.Agency accountabilityTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following:
			
				430.Agency accountability
 (a)Public AssistanceNot later than 5 days after an award of a public assistance grant is made under section 406 that is in excess of $1,000,000, the Administrator of the Federal Emergency Management Agency shall publish on the website of the Federal Emergency Management Agency the specifics of each such grant award, including—
 (1)identifying the Federal Emergency Management Agency Region; (2)the disaster or emergency declaration number;
 (3)the State, county, and applicant name; (4)if the applicant is a private nonprofit organization;
 (5)the damage category code; (6)the amount of the Federal share obligated; and
 (7)the date of the award. (b)Mission Assignments (1)In generalNot later than 5 days after the issuance of a mission assignment or mission assignment task order, the Administrator of the Federal Emergency Management Agency shall publish on the website of the Federal Emergency Management Agency any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster in excess of $1,000,000, including—
 (A)the name of the impacted State or Indian Tribe; (B)the disaster declaration for such State or Indian Tribe;
 (C)the assigned agency; (D)the assistance requested;
 (E)a description of the disaster; (F)the total cost estimate;
 (G)the amount obligated; (H)the State or Tribal cost share, if applicable;
 (I)the authority under which the mission assignment or mission assignment task order was directed; and (J)if applicable, the date a State or Indian Tribe requested the mission assignment.
 (2)Recording changesNot later than 10 days after the last day of each month until a mission assignment or mission assignment task order described in paragraph (1) is completed and closed out, the Administrator of the Federal Emergency Management Agency shall update any changes to the total cost estimate and the amount obligated.
 (c)Disaster Relief Monthly ReportNot later than 10 days after the first day of each month, the Administrator of the Federal Emergency Management Agency shall publish on the website of the Federal Emergency Management Agency reports, including a specific description of the methodology and the source data used in developing such reports, including—
 (1)an estimate of the amounts for the fiscal year covered by the President’s most recent budget pursuant to section 1105(a) of title 31, United States Code, including—
 (A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; (B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1;
 (C)the amount of obligations for noncatastrophic events for the budget year; (D)the amount of obligations for the budget year for catastrophic events delineated by event and by State;
 (E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current fiscal year, the budget year, and each fiscal year thereafter;
 (F)the amount of previously obligated funds that will be recovered for the budget year; (G)the amount that will be required for obligations for emergencies, as described in section 102(1), major disasters, as described in section 102(2), fire management assistance grants, as described in section 420, surge activities, and disaster readiness and support activities; and
 (H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii)); and
 (2)an estimate or actual amounts, if available, of the following for the current fiscal year, which shall be submitted not later than the fifth day of each month, published by the Administrator of the Federal Emergency Management Agency on the website of the Federal Emergency Management Agency not later than the fifth day of each month:
 (A)A summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made.
 (B)A table of disaster relief activity delineated by month, including— (i)the beginning and ending balances;
 (ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities;
 (iii)the obligations for catastrophic events delineated by event and by State; and (iv)the amount of previously obligated funds that are recovered.
 (C)A summary of allocations, obligations, and expenditures for catastrophic events delineated by event.
 (D)The cost of the following categories of spending: (i)Public assistance.
 (ii)Individual assistance. (iii)Mitigation.
 (iv)Administrative. (v)Operations.
 (vi)Any other relevant category (including emergency measures and disaster resources) delineated by disaster.
 (E)The date on which funds appropriated will be exhausted. (d)Contracts (1)InformationNot later than 10 days after the first day of each month, the Administrator of the Federal Emergency Management Agency shall publish on the website of the Federal Emergency Management Agency the specifics of each contract in excess of $1,000,000 that the Federal Emergency Management Agency enters into, including—
 (A)the name of the party; (B)the date the contract was awarded;
 (C)the amount and scope of the contract; (D)if the contract was awarded through a competitive bidding process;
 (E)if no competitive bidding process was used, the reason why competitive bidding was not used; and (F)the authority used to bypass the competitive bidding process.
							The information shall be delineated by disaster, if applicable, and specify the damage category
 code, if applicable.(2)ReportNot later than 10 days after the last day of the fiscal year, the Administrator of the Federal Emergency Management Agency shall provide a report to the appropriate committees of Congress summarizing the following information for the preceding fiscal year:
 (A)The number of contracts awarded without competitive bidding. (B)The reasons why a competitive bidding process was not used.
 (C)The total amount of contracts awarded with no competitive bidding. (D)The damage category codes, if applicable, for contracts awarded without competitive bidding.
 (e)Report on the collection of public assistance recipient and subrecipient contractsNot later than 180 days after the date of enactment of this subsection, the Administrator of the Federal Emergency Management Agency shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the efforts of the Federal Emergency Management Agency to collect information on any contract prior to the project closeout phase for more than $500,000 that a public assistance recipient or subrecipient enters into using grant monies under section 324, 403, 406, 407, 428, or 502, to improve oversight efforts by the Inspector General of the Department and others, including—
 (1)the name of each party; (2)the date the contract was awarded;
 (3)the amount of the contract; (4)the scope of the contract;
 (5)the period of performance for the contract; and (6)whether the contract was awarded through a competitive bidding process.
						(e)Collection of public assistance recipient and subrecipient contracts
 (1)In generalNot later than 180 days after the date of enactment of this subsection, the Administrator of the Federal Emergency Management Agency shall initiate efforts to begin collecting information prior to the project closeout phase on any contract for more than $500,000 that a public assistance recipient or subrecipient enters into using grant monies under section 324, 403, 406, 407, 428, or 502, to improve oversight efforts by the Inspector General of the Department and others, including—
 (A)the name of each party; (B)the date the contract was awarded;
 (C)the amount of the contract; (D)the scope of the contract;
 (E)the period of performance for the contract; and (F)whether the contract was awarded through a competitive bidding process.
 (2)ReportNot later than 365 days after the date of enactment of this subsection, the Administrator of the Federal Emergency Management Agency shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the efforts of the Federal Emergency Management Agency to collect the information described in paragraph (1)..
 25.Audit of contractsNotwithstanding any other provision of law, the Administrator shall not reimburse a State, Tribe, or local government, an Indian tribal government (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), or the owner or operator of a private nonprofit facility (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) for any activities made pursuant to a contract that prohibits the Administrator or the Comptroller General of the United States from auditing or otherwise reviewing all aspects relating to the contract.
		26.Inspector general audit of FEMA contracts for tarps and plastic sheeting
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Inspector General of the Department of Homeland Security shall initiate an audit of the contracts awarded by the Agency for tarps and plastic sheeting for the Commonwealth of Puerto Rico and the United States Virgin Islands in response to Hurricane Irma and Hurricane Maria.
 (b)ConsiderationsIn carrying out the audit under subsection (a), the Inspector General shall review— (1)the contracting process used by the Agency to evaluate offerors and award the relevant contracts to contractors;
 (2)the assessment conducted by the Agency of the past performance of the contractors, including any historical information showing that the contractors had supported large-scale delivery quantities in the past;
 (3)the assessment conducted by the Agency of the capacity of the contractors to carry out the relevant contracts, including with respect to inventory, production, and financial capabilities;
 (4)how the Agency ensured that the contractors met the terms of the relevant contracts; and (5)whether the failure of the contractors to meet the terms of the relevant contracts and the subsequent cancellation by the Agency of the relevant contracts affected the provision of tarps and plastic sheeting to the Commonwealth of Puerto Rico and the United States Virgin Islands.
 (c)ReportNot later than 270 days after the date of initiation of the audit under subsection (a), the Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the audit, including findings and recommendations.
 27.Relief organizationsSection 309 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5152) is amended—
 (1)in subsection (a), by striking and other relief or and inserting long-term recovery groups, domestic hunger relief, and other relief, or; and (2)in subsection (b), by striking and other relief or and inserting long-term recovery groups, domestic hunger relief, and other relief, or.
 28.Guidance on inundated and submerged roadsThe Administrator, in coordination with the Administrator of the Federal Highway Administration, shall develop and issue guidance for State, and local, and Tribe governments and Indian tribal governments (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) regarding repair, restoration, and replacement of inundated and submerged roads damaged or destroyed by a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), and for associated expenses incurred by the Government, with respect to roads eligible for assistance under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172), as amended by this Act.
		29.Guidance and recommendations
 (a)GuidanceThe Administrator shall provide guidance to a common interest community that provides essential services of a governmental nature on actions that a common interest community may take in order to be eligible to receive reimbursement from a grantee that receives funds from the Agency for certain activities performed after an event that results in a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
 (b)RecommendationsNot later than 90 days after the date of enactment of this Act, the Administrator shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a legislative proposal on how to provide eligibility for disaster assistance with respect to common areas of condominiums and housing cooperatives.
			30. Guidance on hazard mitigation assistance
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall issue guidance regarding the acquisition of property for open space as a mitigation measure under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) that includes—
 (1)a process by which the State hazard mitigation officer appointed for such an acquisition shall, not later than 60 days after the applicant for assistance enters into an agreement with the Administrator regarding the acquisition, provide written notification to each affected unit of local government for such acquisition that includes—
 (A)the location of the acquisition; (B)the State-local assistance agreement for the hazard mitigation grant program;
 (C)a description of the acquisition; and (D)a copy of the deed restriction; and
 (2)recommendations for entering into and implementing a memorandum of understanding between units of local government and covered entities that includes provisions to allow an affected unit of local government notified under paragraph (1) to—
 (A)use and maintain the open space created by such a project, consistent with section 404 (including related regulations, standards, and guidance) and consistent with all adjoining property, subject to the notification of the adjoining property, so long as the cost of the maintenance is borne by the local government; and
 (B)maintain the open space pursuant to standards exceeding any local government standards defined in the agreement with the Administrator described under paragraph (1).
 (b)DefinitionsIn this section: (1)Affected unit of local governmentThe term affected unit of local government means any entity covered by the definition of local government in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), that has jurisdiction over the property subject to the acquisition described in subsection (a).
 (2)Covered entityThe term covered entity means— (A)the grantee or subgrantee receiving assistance for an open space project described in subsection (a);
 (B)the State in which such project is located; and (C)the applicable Regional Administrator of the Agency.
 31.Additional hazard mitigation activitiesSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c), as amended by section 5, is amended by adding at the end the following:
			
 (g)Use of assistanceRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by earthquake hazards, including—
 (1)improvements to regional seismic networks in support of building a capability for earthquake early warning;
 (2)improvements to geodetic networks in support of building a capability for earthquake early warning; and
 (3)improvements to seismometers, Global Positioning System receivers, and associated infrastructure in support of building a capability for earthquake early warning..
		32.National public infrastructure predisaster hazard mitigation
 (a)Predisaster hazard mitigationSection 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) is amended—
 (1)in subsection (c), by inserting Public Infrastructure after the National; (2)in subsection (e)(1)(B)—
 (A)in clause (ii), by striking or at the end; (B)in clause (iii), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (iv)to establish, adopt, and carry out enforcement activities to implement the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters.;
 (3)in subsection (f)— (A)in paragraph (1), by inserting for mitigation activities that are cost effective after competitive basis; and
 (B)by adding at the end the following:  (3)Redistribution of unobligated amountsThe President may—
 (A)withdraw amounts of financial assistance made available to a State (including amounts made available to local governments of a State) under this subsection that remain unobligated by the end of the third fiscal year after the fiscal year for which the amounts were allocated; and
 (B)in the fiscal year following a fiscal year in which amounts were withdrawn under subparagraph (A), add the amounts to any other amounts available to be awarded on a competitive basis pursuant to paragraph (1).;
 (4)in subsection (g)— (A)in paragraph (9), by striking and at the end;
 (B)by redesignating paragraph (10) as paragraph (12); and (C)by inserting after paragraph (9) the following:
						
 (10)the extent to which the State or local government has facilitated the adoption and enforcement of the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters;
 (11)the extent to which the assistance will fund activities that increase the level of resiliency; and; (5)by striking subsection (i) and inserting the following:
					
						(i)National public infrastructure predisaster mitigation assistance
 (1)In generalThe President may set aside from the Disaster Relief Fund, with respect to each major disaster, an amount equal to 6 percent of the estimated aggregate amount of the grants to be made pursuant to sections 403, 406, 407, 408, 410, 416, and 428 for the major disaster in order to provide technical and financial assistance under this section.
 (2)Estimated aggregate amountNot later than 180 days after each major disaster declaration pursuant to this Act, the estimated aggregate amount of grants for purposes of paragraph (1) shall be determined by the President and such estimated amount need not be reduced, increased, or changed due to variations in estimates.
 (3)No reduction in amountsThe amount set aside pursuant to paragraph (1) shall not reduce the amounts otherwise made available for sections 403, 404, 406, 407, 408, 410, 416, and 428 under this Act.;
 (6)by striking subsections (j) and (m); and (7)by redesignating subsections (k), (l), and (n) as subsections (j), (k), and (l), respectively.
 (b)ApplicabilityThe amendments made to section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) by paragraphs (3) and (5) of subsection (a) shall apply to funds appropriated after the date of enactment of this Act.
			33.Additional mitigation activities
 (a)Hazard mitigation clarificationSection 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by striking the first sentence and inserting the following: The President may contribute up to 75 percent of the cost of hazard mitigation measures which the President has determined are cost effective and which substantially reduce the risk of, or increase resilience to, future damage, hardship, loss, or suffering in any area affected by a major disaster..
 (b)Eligible costSection 406(e)(1)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(1)(A)) is amended—
 (1)in the matter preceding clause (i), by inserting after section, the following: for disasters declared on or after August 1, 2017, or a disaster in which a cost estimate has not yet been finalized for a project,;
 (2)in clause (i), by striking and at the end; (3)in clause (ii)—
 (A)by striking codes, specifications, and standards and inserting the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purposes of protecting the health, safety, and general welfare of a facility’s users against disasters;
 (B)by striking applicable at the time at which the disaster occurred; and (C)by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (iii)in a manner that allows the facility to meet the definition of resilient developed pursuant to this subsection..
 (c)Other eligible costSection 406(e)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(1)) is amended by adding at the end the following:
				
 (C)ContributionsContributions for the eligible cost made under this section may be provided on an actual cost basis or on cost-estimation procedures..
 (d)New rulesSection 406(e) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)) is further amended by adding at the end the following:
				
					(5)New rules
 (A)In generalNot later than 18 months after the date of enactment of this paragraph, the President, acting through the Administrator of the Federal Emergency Management Agency, and in consultation with the heads of relevant Federal departments and agencies, shall issue a final rulemaking that defines the terms resilient and resiliency for purposes of this subsection.
 (B)Interim guidanceNot later than 60 days after the date of enactment of this paragraph, the Administrator shall issue interim guidance to implement this subsection. Such interim guidance shall expire 18 months after the date of enactment of this paragraph or upon issuance of final regulations pursuant to subparagraph (A), whichever occurs first.
 (C)GuidanceNot later than 90 days after the date on which the Administrator issues the final rulemaking under this paragraph, the Administrator shall issue any necessary guidance related to the rulemaking.
 (D)ReportNot later than 2 years after the date of enactment of this paragraph, the Administrator shall submit to Congress a report summarizing the regulations and guidance issued pursuant to this paragraph..
 (e)Conforming amendmentSection 205(d)(2) of the Disaster Mitigation Act of 2000 (42 U.S.C. 5172 note) is amended by inserting (B) after except that paragraph (1).
 (f)ApplicabilityThe amendments made by subsections (b) and (c) shall apply to any major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) on or after the date of enactment of this Act.
 34.ReimbursementThe Agency shall retroactively reimburse State and units of local government (for a period of 3 years after the declaration of a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)) upon determination that a locally implemented housing solution, implemented by State or units of local government, costs 50 percent of the comparable Agency solution or whatever the locally implemented solution costs, whichever is lower.
 3534.Flood insuranceSection 406(d)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(d)(1)) is amended by adding at the end the following: This section shall not apply to more than 1 building of a multi-structure educational, law enforcement, correctional, fire, or medical campus, effective January 1, 2016..
		3635.Certain recoupment prohibited
 (a)In generalNotwithstanding any other provision of law, the Agency shall deem any covered disaster assistance to have been properly procured, provided, and utilized, and shall restore any funding of covered disaster assistance previously provided but subsequently withdrawn or deobligated.
 (b)Covered disaster assistance definedIn this section, the term covered disaster assistance means assistance— (1)provided to a local government pursuant to section 403, 406, or 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, or 5173); and
 (2)with respect to which, the Inspector General of the Department of Homeland Security has determined, after an audit, that—
 (A)the Agency deployed to the local government a Technical Assistance Contractor to review field operations, provide eligibility advice, and assist with day-to-day decisions;
 (B)the Technical Assistance Contractor provided inaccurate information to the local government; and (C)the local government relied on the inaccurate information to determine that relevant contracts were eligible, reasonable, and reimbursable.
					3736.Federal assistance to individuals and households and nonprofit facilities
 (a)Critical document fee waiverSection 408(e) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(e)) is amended by adding at the end the following:
				
					(3)Critical document fee waiver
 (A)In generalNotwithstanding section 1 of the Passport Act of June 4, 1920 (22 U.S.C. 214) or any other provision of law, the President, in consultation with the Governor of a State, may provide a waiver under this section to an individual or household described in paragraph (1) of the following document replacement fees:
 (i)The passport application fee for individuals who lost their United States passport. (ii)The file search fee for a United States passport.
 (iii)The Application for Waiver of Passport and/or Visa form (Form I–193) fee. (iv)The Permanent Resident Card replacement form (Form I–90) filing fee.
 (v)The Declaration of Intention form (Form N–300) filing fee. (vi)The Naturalization/Citizenship Document replacement form (Form N–565) filing fee.
 (vii)The Employment Authorization form (Form I–765) filing fee. (viii)The biometric service fee.
 (B)Exemption from form requirementThe authority of the President to waive fees under clauses (iii) through (viii) of subparagraph (A) applies regardless of whether the individual or household qualifies for a Form I–912 Request for Fee Waiver, or any successor thereto.
 (C)Exemption from assistance maximumThe assistance limit in subsection (h) shall not apply to any fee waived under this paragraph. (D)ReportNot later than 365 days after the date of enactment of this paragraph, the Administrator of the Federal Emergency Management Agency and the head of any other agency given critical document fee waiver authority under this paragraph shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the costs associated with providing critical document fee waivers as described in subparagraph (A)..
 (b)Federal assistance to private nonprofit childcare facilitiesSection 406(a)(3)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(3)(B)) is amended by inserting (including private nonprofit center-based childcare) after education.
 (c)ApplicabilityThe amendment made by subsection (b) shall apply to any major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) on or after the date of enactment of this Act.
			3837.Cost of assistance estimates
 (a)In generalNot later than 180 270 days after the date of enactment of this Act, the Administrator shall review the factors considered when evaluating a request for a major disaster declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), specifically the estimated cost of the assistance, and provide a report and briefing to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
 (b)RulemakingNot later than 180 days 2 years after the date of enactment of this Act, the Administrator shall review and initiate a rulemaking to update the factors considered when evaluating a Governor's request for a major disaster declaration, including reviewing how the Agency estimates the cost of major disaster assistance, including adjusting the per capita impact indicator for annual inflation for all years since 1986, and consider other impacts on the capacity of a jurisdiction to respond to disasters.
 (c)ImplementationThe Administrator— (1)shall ensure that any new methodology developed under this section shall be phased in over a period of not less than 5 years; and
 (2)may subject adjustments to an increase of not more than 10 percent annually for jurisdictions, if the Administrator determines the increase is necessary to allow additional time to appropriately budget for future disasters.
 (d)ReportNot later than 365 days after the date of enactment of this Act, the Administrator shall— (1)submit a report to the committees of jurisdiction of Congress on the initiative to modernize the per capita impact indicator; and
 (2)present recommendations for new measures to assess the capacities of States to respond to and recover from disasters.
 3938.Report on insurance shortfallsSection 311 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5154) is amended by adding at the end the following:
			
 (d)Report on insurance shortfallsNot later than 2 years after the date of enactment of this subsection, and each year thereafter, the Administrator of the Federal Emergency Management Agency shall submit a report to Congress on the number of instances and the estimated amounts involved, by State, for cases in which self-insurance amounts have been insufficient to address flood damages..
		39.Post disaster building safety assessment
			(a)Building safety assessment team
 (1)In generalThe Administrator shall coordinate with State and local governments and organizations representing architects and engineers to develop guidance, including best practices, for post disaster assessment of buildings by licensed architects and engineers to ensure the architects and engineers properly analyze the structural integrity and livability of buildings and structures.
 (2)PublicationThe Administrator shall publish the guidance required to be developed under paragraph (1) not later than 1 year after the date of enactment of this Act.
 (b)National incident management systemThe Administrator shall revise or issue guidance as required to the National Incident Management System to ensure the functions of an architect are accurately incorporated, to include assisting communities in mitigating, preparing for, responding to, and recovering from a disaster, including participating on, managing, and supervising building safety assessment teams.
			40.FEMA updates on national preparedness assessment
 Not later than 6 months after the date of enactment of this Act, and every 6 months thereafter until completion, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives an update on the progress of the Agency in completing action 6 with respect to the report published by the Government Accountability Office entitled 2012 Annual Report: Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue (February 2, 2012), which requires the Agency to—
 (1)complete a national preparedness assessment of capability gaps at each level based on tiered, capability-specific performance objectives to enable prioritization of grant funding; and
 (2)identify the potential costs for establishing and maintaining those capabilities at each level and determine what capabilities Federal agencies should provide.
			41.FEMA report on duplication in non-natural disaster preparedness grant programs
 Not later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the results of the efforts of the Agency to identify and prevent unnecessary duplication within and across the non-natural disaster preparedness grant programs of the Agency, as required in the report published by the Government Accountability Office entitled 2012 Annual Report: Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue (February 2, 2012), including with respect to—
 (1)the Urban Area Security Initiative established under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604);
 (2)the Port Security Grant Program authorized under section 70107 of title 46, United States Code; (3)the State Homeland Security Grant Program established under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605); and
 (4)the Transit Security Grant Program authorized under titles XIV and XV of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1131 et seq.).
			42.Extension of unemployment assistance for the Commonwealth of Puerto Rico and the United States
			 Virgin Islands
 (a)In generalNotwithstanding any other provision of law, in the case of an individual eligible to receive unemployment assistance under section 410(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177(a)) as a result of a disaster declaration made for Hurricane Irma and Hurricane Maria in the Commonwealth of Puerto Rico and the United States Virgin Islands, the President shall make such assistance available for 52 weeks after the date of the disaster declaration effective as if enacted at the time of the disaster declaration.
 (b)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this section. 43.Study and report (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall enter into a contract with the National Academy of Medicine to conduct a study and prepare a report as described in subsection (b).
			(b)Study and report
				(1)Study
 (A)In generalThe study described in this subsection shall be a study of matters concerning best practices in mortality counts as a result of a major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)).
 (B)ContentsThe study described in this subsection shall address approaches to quantifying mortality and significant morbidity among populations affected by major disasters, which shall include best practices and policy recommendations for—
 (i)equitable and timely attribution, in order to facilitate access to available benefits, among other things;
 (ii)timely prospective tracking of population levels of mortality and significant morbidity, and their causes, in order to continuously inform response efforts; and
 (iii)a retrospective study of disaster-related mortality and significant morbidity to inform after-action analysis and improve subsequent preparedness efforts.
 (2)ReportNot later than 2 years after the date on which the contract described in subsection (a) is entered into, the National Academy of Medicine shall complete and transmit to the Administrator a report on the study described in paragraph (1).
 (c)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this section. 44.Review of assistance for damaged underground water infrastructure (a)Definition of public assistance grant programThe term public assistance grant program means the public assistance grant program authorized under sections 403, 406, 407, and 502(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173, 5192(a)).
 (b)Review and briefingNot later than 60 days after the date of enactment of this Act, the Administrator shall— (1)conduct a review of the assessment and eligibility process under the public assistance grant program and the public notice and comment requirements under section 325(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165c(a)) with respect to assistance provided for damaged underground water infrastructure as a result of a major disaster declared under section 401 of such Act (42 U.S.C. 5170), including wildfires; and
 (2)provide to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a briefing on the review conducted under paragraph (1).
 (c)Report and recommendationsThe Administrator shall— (1)not later than 180 days after the date of enactment of this Act, issue a report on the review conducted under subsection (b)(1); and
 (2)not later than 180 days after the date on which the Administrator issues the report required under paragraph (1), implement any recommendations contained in the report.
				December 19, 2018Reported with amendments